Citation Nr: 0933371	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for tinnitus.

2.  Entitlement to a disability evaluation greater than 20 
percent for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs Regional Office in Boise, 
Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus.  

2.  In August 2007, the Veteran showed Level IV hearing loss 
in the right ear and Level VII in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).  

2.  The criteria for a disability rating greater than 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Tinnitus

In September 1993, the RO granted service connection for 
tinnitus, and assigned a 10 percent rating under Diagnostic 
Code (DC) 6260, effective December 7, 1992.  In the September 
2007 rating decision on appeal, the RO denied an increased 
rating for tinnitus.  The Veteran contends that he merits a 
higher rating for his service-connected tinnitus.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2007).  

In this case, the Veteran disagrees with the 10 percent 
rating for his tinnitus disability, for which his current 
claim for increase was filed in July 2007.  As such, the only 
version of Diagnostic Code 6260 that applies in this case is 
the current one, which expressly prohibits the assignment of 
separate ratings for each ear affected by tinnitus, and which 
allows only a maximum 10 percent rating unless there are 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  

While the Board would not dispute the Veteran's statements 
regarding his disability, and understands his frustration 
with the day-to-day problem of dealing with tinnitus, the 
record does not suggest that tinnitus requires frequent 
hospitalization or causes marked interference with employment 
or otherwise suggests that referral for an extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  
Therefore, the Veteran's claim for an evaluation in excess of 
10 percent rating for service-connected tinnitus must be 
denied.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

2.  Bilateral hearing loss

The Veteran's bilateral hearing loss is currently evaluated 
as 20 percent disabling under Diagnostic Code 6100.  38 
C.F.R. § 4.85.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

On an authorized audiological evaluation in August 2007, pure 
tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right 
35
75
80
80
Left
20
80
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.

Applying the results of the August 2007 VA examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and II for the left ear.  

As provided in 38 C.F.R. § 4.86(b), when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

The Veteran's left ear fits the criteria of 38 C.F.R. 
§ 4.86(b), as the puretone thresholds are 20 decibels at 1000 
Hertz and 80 decibels at 2000 Hertz.  Based upon a puretone 
threshold average of 70, Table VIa yields a Roman numeral 
value of VI for the left ear, which is then elevated to VII.  
The Veteran's right ear does not fit the criteria for 
exceptional patterns of hearing impairment and therefore 
retains its Roman numeral value of IV.

Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss should be evaluated as 20 percent 
disabling.  

The Board finds no other medical record that would provide a 
basis to increase the Veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

It is important for the Veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The Veteran's 
complaints do not provide a basis to increase the evaluation 
based on these test results.  Without problems associated 
with hearing loss, there would be no basis for the 20 percent 
evaluation. 

In the present case the preponderance of the evidence is 
against assignment of a disabling rating greater than 20 
percent for any period of time contemplated by the appeal.  
Fenderson, supra.

The Board does not dispute the fact that the Veteran has some 
problems with his hearing.  The Veteran contends that VA 
should take into account a disabled veteran's current 
profession when assigning disability evaluations.  However, 
VA may not make special allowances for the circumstances of 
individual veterans due to their current choice of employment 
(in this regard, it is important to note that the Veteran is 
over 75 years of age and does not appear to be working).  
Simply stated, the problems are not enough, based on detailed 
evaluations, to provide a basis to grant the Veteran a 
disability evaluation greater than 20 percent. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's bilateral hearing loss markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 20 percent for bilateral 
hearing loss.  38 C.F.R. § 4.3.



Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2007 and May 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The RO also 
provided assistance to the appellant as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


